Alice Wiener, Transferee v. Commissioner.Wiener v. CommissionerDocket No. 8660.United States Tax Court1946 Tax Ct. Memo LEXIS 13; 5 T.C.M. 1070; T.C.M. (RIA) 46281; December 12, 19461946 Tax Ct. Memo LEXIS 13">*13  Clarence E. Price, Esq., for the respondent.  MURDOCKMemorandum Findings of Fact and Opinion The Commissioner determined that the petitioner was liable as a transferee of Stetson Shirt Shops, Inc., for a deficiency of $8,690.02 in income tax, plus 50 per cent penalty of $4,345.01, and a deficiency of $3,139.74 in excess profits tax, plus 50 per cent penalty of $1,569.87 for the year 1934, plus interest. There was no appearance for the petitioner when the case was called for trial after due notice. Findings of Fact The Stetson Shirt Shops, Inc. of Detroit, Michigan, filed income and excess profits tax returns for the year 1934 with the collector of internal revenue at Detroit. Those returns were false and fraudulent with intent to evade tax. The Commissioner determined deficiencies of $11,829.76, and also penalties and interest. Those deficiences were due to fraud with intent to evade tax. Those taxes have been duly assessed against the taxpayer but have never been paid. All of the assets of Stetson Shirt Shops Inc. were transferred to the petitioner without consideration after those taxes accrued. The value of the assets received by the petitioner was at1946 Tax Ct. Memo LEXIS 13">*14  least equal to the amounts assessed against the transferor. The transfer left the transferor insolvent and without means of satisfying its tax liability just described. Opinion MURDOCK, Judge: The petitioner is liable as a transferee of Stetson Shirt Shops, Inc. for the deficiencies, penalties, and interest determined to be due from that transferor. Decision will be entered for the respondent.